PARLANCE, District Judge,
after stating the facts as above, delivered the opinion of the court.
This is a petitory action, under the procedure of the state, and corresponds to the common-law action of ejectment. The plaintiff in such an action must recover on the strength of his own title, and not on the weakness of the adverse title. We do not see how the defends ants in error can avoid the force and effect of the judgment rendered in 1860 in the district court of Caddo parish, La., which annulled the certificate of entry issued to W. W. Smith. The appeal to the state supreme court was dismissed in 1869. The effect of the dismissal was to make the judgment of the lower court a finality. Every presumption is in favor of the regularity of the action of the state supreme court in dismissing the appeal, and we do not know of any power in this court, especially after such a great lapse of time, which would authorize v. to review the matter of the dismissal. It does not appear that any heir or representative of W. W. Smith has ever taken any action looking towards the reinstatement of the case. The dismissal, acquiesced in during the period of 17 years which elapsed until this action was brought, must 'be taken to have operated a final determination of the questions involved in the suit by the state. We are clear that the judgment cannot be collaterally attacked and inquired into.
The petition of the defendants in error, by which this action was begun, ignored all the proceedings in the state court, and those proceedings were set v. in defense. The brief for the defendants in er*486ror makes scant reference to the state-court proceedings. But it was contended on behalf of the defendants in error, in the oral argument, that the judgment in the state court was of no effect, or at least was not binding upon the defendants in error, because the heirs of W. W. Smith were not joined in the action. The contention is without force. Whatever doubt may have existed on the point has been dispelled by the state supreme court in the case of Woodward v. Thomas, 38 La. Ann. 238. The opinion in that case reviewed anterior cases, and held that where a succession, though apparently solvent, owes debts, and is unsettled, and the heirs, though present, have not accepted the succession, the administrator, without the heirs, may stand in judgment in a real action. Exceptions to the rule, and a difference between, the powers of executors and those of administrators, are pointed out in the opinion; but those matters do not concern the present cause. See cases cited in Woodward v. Thomas, supra; also Pauline v. Hubert, 14 La. Ann. 161.
It. is clear that the action in the state court was properly brought against the administrator alone. The succession owed debts, as is tehown by the fact that, simultaneously with his discharge, the administrator obtained against the estate a judgment for a considerable sum which the estate owed him. The heirs had never accepted the succession, and, besides, were nonresidents; the latter fact, however, being immaterial, under the main case just cited. Even if there were flaws or defects in the title of the plaintiff in error, the defendants in error could not prevail, unless they showed in themselves a title sufficiently strong to warrant the court in awarding them the property. We find, on the one hand, the defendants in error, who rely exclusively on an entry made in the state land office some 33 years before this action began. We find that entry to have been canceled and annulled at the suit of the state, the adjudication therein having become final by the action of the highest court in the state, some 17 years before the institution of this suit. We do not find any proof that, at any time previous to these proceedings, Smith or his heirs ever recorded any claim to the land, or ever paid any tax on it, or ever did any acts of ownership with regard to it, or that it was ever inventoried or claimed as a part of Smith’s estate. On the other hand, we find the plaintiff in error in full possession of the land, under titles 'going back to a patent of the United States issued, some 12 years or more before this action was instituted. Under such a state of facts, there is no room for doubt that the claim of the defendants in error must be rejected. We notice that the supreme court of the United States, in disposing of other questions involved in this case, said: “There may be a question whether the patent in this case * * * Was not conclusive as to the full title upon all the parties to this litigation.” 159 U. S. 68, 15 Sup. Ct. 995. We are of opinion that the lower court should have directed a verdict in favor of the plaintiff in error! • The judgment of the lower court is reversed, and the cause is remanded to that court, with the direction to grant a new trial.